Citation Nr: 1732848	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for left knee arthritis with painful motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1991.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to the RO in Houston.  

The Veteran testified before the undersigned in an April 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered and remanded this claim in July 2015.


FINDINGS OF FACT

1. The awarded 10 percent rating is the highest rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage (meniscus).

2. The evidence shows left knee flexion well beyond 30 degrees and extension to five degrees and no objective sign of instability, subluxation, or ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee arthritis with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5259, 5010-5260, 5261 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In May 2008, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the knee disability in January 2009, September 2013, and January 2016.  The AOJ substantially complied with the Board's remand directives by obtaining the new, January 2016 VA examination of the knees.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Taken in their entirety, the Board finds the information in the examinations adequate to rate the Veteran's disability picture because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.    

The Board has also considered the Court's holding in Correia that an examination for the knee should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The examinations of record show active motion, comparison with the opposite joint, and pain with weight-bearing but fail to show passive range of motion.  When applicable, the Board has considered evidence that addresses the Correia considerations and resolved doubt in his favor.  However, remand to have a medical provider address whether the Veteran experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  It is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.   

Furthermore, the Board finds that the Veteran did not raise any argument regarding the impact of testing as noted in Correia or how such testing could assist in proving his claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

III. Rating Analysis

The Veteran asserts that his left knee disability warrants ratings in excess of those assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

With respect to the left knee, the Veteran is rated 10 percent disabled for symptomatic removal of the semilunar cartilage (meniscus) under Diagnostic Code 5259.  Ten percent is the sole and highest rating for that disability.  The Veteran is also rated 10 percent for arthritis with painful motion under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a.  

The Board has reviewed the record and finds that the criteria for increased or separate ratings for the left knee aside from the 10 percent under Diagnostic Code 5259 and 10 percent under Diagnostic Code (DC) 5010-5260 have not been met.  See 38 C.F.R. § 4.71a, DC 5010-5260, -5261.

The evidence shows left knee flexion well beyond 30 degrees and extension to five degrees or more.  A private treatment record shows osteoarthritis, pain, and complete loss of the medial compartment cartilage but intact ligaments and no significant effusion.  In a September 2008 statement, the Veteran wrote that his knee popped, gave him a lot of pain, and hurt to squat down.  An October 2008 VA record notes the Veteran's report of pain, weakness, stiffness, soreness, instability, fatigability, the knee giving out when lifting, and flare-ups in cold weather, at night, and after keeping the knee in one position too long.  During a December 2008 evaluation, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and flare-ups when working and lifting every day.  The evaluator recorded flexion to 130 degrees with pain at 90, full extension, a slight limp, no dislocation, no subluxation, no ankylosis, and no objective evidence of fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.

The January 2009 examination report shows flexion to 120 degrees and full extension with objective evidence of painful motion and a slight limp but no acute flare-ups in the prior 12 months, no dislocation, no recurrent subluxation, no brace or cane, no heat, no redness, no swelling, no instability, and no ankylosis.  

During the September 2013 examination, the Veteran reported constant throbbing, sharp pain, giving way on a regular basis, no locking, and flare-ups of increased pain when walking greater than 10 minutes and standing greater than 5 to 10 minutes.  The examiner recorded range of motion from zero to 80 degrees, tenderness or pain to palpation, no objective evidence of painful motion, full muscle strength, normal stability, no subluxation or dislocation, and use of an assistive device.  

During the Board hearing, the Veteran testified that he had a severe limp and his leg bows out.  He had pain, including severe pain when walking about half a mile.  He began using a cane in the prior two years and could not walk upstairs.

An October 2015 treatment note shows that the Veteran had difficulty managing his knee pain and the pain affected his activity level.  During the January 2016 examination, the Veteran described flare-ups as increases in left knee swelling and pain when he moved his knee a certain way, laid on his side at night, and was in cold temperatures.  He described functional limitations in walking more than 1/4 mile without pain, standing more than 15 minutes at a time, and difficulty rising from a squat.  He also noted the knee giving-way occasionally.  The examiner recorded flexion to 100 degrees, extension to zero degrees, pain with weight bearing, crepitus, ability to perform repetitive testing with no additional functional loss, regular use of a cane, and no ankylosis.  The Veteran reported instability of station as occasional give way but the examiner found no objective evidence of instability or recurrent subluxation and normal test results for instability.  The Veteran had reduced muscle strength to 3/5 but no muscle atrophy.  

The examiner explained that he was unable to address how pain, weakness, fatigability, or incoordination affect the knee after repeated use or during a flare-up.  He further explained that range of motion measurements during specific periods of reported flare-ups are not uniformly available, and it is not possible to specifically describe increases in disability on those occasions as function was not witnessed at the time by the examiner.  The examiner found that it is clear that during flare-ups, and similarly in between flare-ups, the Veteran had limitation for prolonged standing, walking, and squatting.  He would require workplace accommodation to allow for rising and moving around (for pain relief) when required to engage in prolonged sitting and therefore he has a limitation to sedentary work. 

Based on the evidence, the Veteran had pain and functional limitation but actual range of motion beyond that required for compensable ratings under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  The Veteran's flexion was consistently measured to 80 degrees or more and his extension to five degrees or full extension.  While he reported pain, flare-ups, and limitations on prolonged walking, standing, sitting, and squatting, he had actual motion beyond the 10 percent of limited extension and 30 or 45 degrees of limited flexion for higher ratings.  See Mitchell, 25 Vet. App. at 37.  He was given the opportunity during multiple examinations to describe any limitation in motion he experienced during flare-ups but did not do so.  Moreover, because the Veteran's knee disability did not satisfy the requirements for a compensable rating for limitation of motion, he was assigned the 10 percent rating for painful motion under Diagnostic Code 5010, pursuant to 38 C.F.R. § 4.59.  This rating contemplates his symptoms such as pain, weakness, and functional impairment.  See DeLuca, 8 Vet. App. at 202.  A rating in excess of 10 percent for limited motion is not appropriate.  See 38 C.F.R. § 4.71a. 

Similarly, the reports of the knee popping, giving-way, feeling unstable, and walking with a sling limp are considered symptoms of the meniscus removal and are compensated by the 10 percent rating under Diagnostic Code 5259.  Awarding separate ratings for those symptoms under another Diagnostic Code would constitute impermissible pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 262.  Moreover, there is no objective evidence to support a separate rating for instability under Diagnostic Code 5257.  All examiners found no instability and normal stability test results.  As such, increased or separate ratings are not appropriate for instability, abnormal gait, popping, or giving-way.  See 38 C.F.R. § 4.71a, DC 5257, 5259.

The Board notes that the AOJ awarded the Veteran a separate 10 percent rating for left knee muscle weakness under Diagnostic Code 5313.  The Veteran has not appealed that rating and it is not before the Board at this time.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no objective evidence of ankylosis or subluxation.  The knee symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  Additionally, the Veteran has not raised any argument with regard to extra-schedular ratings.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); also Dickens, 814 F.3d at 1361.  The Veteran is also a fulltime employee at VA, so consideration of compensation for individual unemployability is not for application at this time.  See January 2016 VA examination.


ORDER

A rating in excess of 10 percent for left knee arthritis with painful motion is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


